Citation Nr: 1435134	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's petition to reopen a claim for entitlement to service connection for hypertension.

The Board notes that this appeal has an extensive procedural history and has previously been before the Board twice.  In September 2009, the Board, in pertinent part, remanded the issue of reopening a claim for service connection for hypertension to the AOJ to issue a statement of the case (SOC).  In March 2013, the Board, in pertinent part, reopened the claim for service connection for hypertension and remanded for further development, to include obtaining a VA examination for hypertension.  As the actions specified in the March 2013 remand have been completed, the remaining issue on appeal, entitlement to service connection for hypertension, has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before the undersigned Veterans Law Judge at an October 2012 Travel Board hearing, and a transcript of this hearing is of record.

It is noted that the Veteran filed a claim of clear and unmistakable error with respect to the RO's original decision which denied service connection for hypertension.  He did not perfect his appeal with respect to this issue following issuance of the Statement of the Case in June 2014.

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA electronic paperless appeals processing systems.



FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's hypertension is not etiologically related to his active duty service; and it did not manifest to a compensable degree within one year of the Veteran's discharge from such service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  


I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VA satisfied its duty to notify when it issued a letter in July 2008, prior to the rating decision, informing the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.  

As noted above, the Veteran testified at a Board hearing in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, military personnel records, post-service VA treatment records, Social Security Administration (SSA) disability records and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In November 1982 and September 2013, the Veteran was afforded VA examinations to determine the nature and etiology of any current hypertension.  A VA addendum opinion was also provided in January 2014.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran suggested, in an April 2014 statement, that his September 2013 VA examination was inadequate because it was performed by a physician's assistant rather than by a physician.  However, in Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  Moreover, as explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), the Board is entitled to assume the competence of a VA examiner, and the appellant bears the burden of persuasion on appeal to show that such reliance was in error.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009), citing Hilkert v. West, 12 Vet. App. 145, 151 (1999) and Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  The Veteran has submitted no evidence to suggest that the physician's assistant who examined him in September 2013 was not competent to perform the examination and prepare a report for adjudication purposes.  As such, the Board presumes that the examiner was competent for such purposes.  

Moreover, the Board finds that the VA examinations and opinion are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, such as hypertension, may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that his current hypertension began while he was in service.  

The Veteran's service treatment records reflect several blood pressure readings while in service.  At the Veteran's January 1979 enlistment examination, the Veteran's blood pressure was noted as 150/87.  No diagnosis for hypertension was noted.  A September 1980 service treatment record documents a complaint for an unexplainable nose bleed for three days.  His blood pressure readings were 138/100, 138/102, 140/102 and 140/100.  A July 1981 service treatment record reflects a complaint for a nose bleed for three days and noted a blood pressure reading of 140/90.  A dental medical history report, signed and dated by the Veteran in July 1980 and July 1981, shows that the Veteran noted no treatment for high blood pressure and no current medications.  At his June 1982 separation examination, the Veteran's blood pressure was noted at 134/92.  The examiner noted "hypertension" in the summary of defects and diagnosis section of the examination report.  The examiner also noted that the Veteran's blood pressure was to be rechecked.  

The Veteran underwent a VA examination in November 1982 for his hypertension.  Upon objective evaluation, the VA examiner took several blood pressure readings at different positions of rest and upon exertion.  The blood pressure readings were as follows: sitting at 120/80; recumbent at 130/82; standing at 138/84; sitting after exercise at 140/90; and two minutes after exercise at 130/80.  The VA examiner found that the Veteran was normotensive on examination and did not find a current hypertension diagnosis.  

In the Veteran's April 2002 SSA disability report, the Veteran stated that his hypertension, which was being treated with medication, contributed to his limited ability to work.  A September 2002 private treatment record, provided with his SSA disability claim, noted that the Veteran had hypertension since 1992.  In November 2005, the SSA determined that the Veteran was disabled as of April 2002 primarily due his diagnosed hypertension.  

VA treatment records from April 2004 to February 2014 reflect that the Veteran was undergoing treatment for his hypertension and had been prescribed daily blood pressure medication to control his condition.  More recent VA treatment records in 2012 and 2013 document that the Veteran's hypertension was under varying degrees of control.  

At his October 2012 Board hearing, the Veteran testified that he had several high blood pressure readings documented in his service treatment records.  He stated that he was not provided any medications for his hypertension in service.  He did state that he was currently taking medication to control his blood pressure and that even with his medication his blood pressure was normally at 140/98 and 135/97, as indicated by readings taken about a week earlier and 30 minutes apart.  

The Veteran underwent a VA examination in September 2013 for his hypertension.  The Veteran reported his in-service history of elevated blood pressure.  He also said that he began taking blood pressure medication in 1983, 1984 or 1985, but could not recall the exact year.  The VA examiner noted that the Veteran's current treatment did include continuous medication for hypertension.  At the examination, the VA examiner took three separate blood pressure readings, which were as follows: 150/90; 152/94 and 153/94.  The VA examiner diagnosed the Veteran with hypertension.  Based on the lack of evidence of a diagnosis or treatment for hypertension in service, the Veteran's prior VA examination which found blood pressure within normal limits and the finding that hypertension cannot be made on isolated elevated blood pressure readings, the VA examiner opined that it was less likely than not incurred in or caused by service.  

In January 2014, the Veteran was provided an addendum VA opinion by his September 2013 VA examiner.  Specifically, the VA examiner addressed the Veteran's noted hypertension diagnosis on his June 1982 separation examination.  The VA examiner found that the hypertension diagnosis was a working diagnosis as the examiner also wrote to have the Veteran's blood pressure rechecked.  The VA examiner also found that during the November 1982 VA examination the Veteran's normal blood pressure readings ruled out a hypertension diagnosis.  The VA examiner explained that a hypertension diagnosis cannot be made on isolated elevated blood pressure readings and must be made based on consistent elevated blood pressure readings over time.  The VA examiner did not find that the evidence showed sustained treatment for hypertension or a trend of consistent elevated blood pressure during his active service.  Therefore, the VA examiner confirmed her September 2013 conclusion that the Veteran's current hypertension was less likely than not incurred in or caused by service.  Based on the lack of objective evidence, the VA examiner also concluded that the Veteran's hypertension did not manifest to compensable degree within one year of discharge from service.  

Based on a careful review of the evidence, the Board finds that a preponderance of the competent and credible evidence demonstrates that the Veteran's hypertension is not etiologically related to his active duty service.  The evidence shows that the Veteran has a current diagnosis for hypertension that is being treated with continuous medication.  The evidence also shows that the Veteran had four documented elevated blood pressure readings during his period of service, including a noted hypertension diagnosis upon his discharge.  

The Board acknowledges that the Veteran contends that his current hypertension was diagnosed in service as reflected by those elevated blood pressure readings.  In some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau, supra.  However, hypertension is a medically complex condition, not readily amenable to lay diagnosis, because it cannot be substantiated by mere lay observation or opinion.  See Barr, 21 Vet. App. at 307.  He is not similarly competent to render an opinion as to the etiology of his hypertension.  Moreover, as the Veteran has not been shown to have the requisite clinical training to etiologically relate his current hypertension to his active duty service, there is no need to assess the credibility of his lay assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Any lay allegations of continuity of symptomatology are outweighed by the objective medical findings showing normal blood pressure findings in the years after service separation. 

Thus, the Board finds that the September 2013 VA examiner's opinion provides the most probative evidence as to the diagnosis and etiology of the Veteran's current hypertension.  The September 2013 VA examiner concluded that the Veteran's hypertension diagnosis at separation was not confirmed and found significant the examiner's request to have the Veteran's blood pressure rechecked.  At his November 1982 VA examination, four months after his discharge, the Veteran's five separate blood pressure readings were shown to be within normal limits and no current hypertension diagnosis was found.  The September 2013 VA examiner provided that consistent, not isolated, elevated blood pressure readings were required to establish a hypertension diagnosis.  As the Veteran's medical records, during service or closely thereafter, did not show such a trend, the September 2013 VA examiner found that the Veteran's current hypertension was not etiologically related to his active duty service.

Furthermore, the Board finds that the evidence does not show that the Veteran's hypertension manifested to a compensable degree within one year of his discharge from service.  Although the Veteran reported, during his September 2013 VA examination, that he was started on blood pressure medication shortly after service, he could not recall the exact year.  Notably, a September 2002 private treatment record, the earliest objective post-service medical evidence since his November 1982 VA examination, reflects that the Veteran had hypertension since 1992.  Therefore, as the September 2013 VA examiner found that the Veteran did not have hypertension upon discharge and the objective medical evidence shows the earliest diagnosis for hypertension was in 1992, the Board finds that the Veteran cannot establish service connection for hypertension on either a direct or presumptive basis.  

As the preponderance of the evidence is against the claim for service connection for hypertension, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


